Citation Nr: 0700747	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  00-11 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), now rated as 50 percent 
disabling. 

2.  Entitlement to total disability based on individual 
unemployability (TDIU).

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a 50 percent rating for PTSD; an April 
2000 rating decision that denied entitlement to TDIU; and a 
May 2005 rating decision that denied service connection for 
tinnitus.   

In July 2003, the Board denied entitlement to a rating 
greater than 50 percent for PTSD and denied entitlement to 
TDIU.  In December 2004, the Court of Appeals for Veterans 
Claims (Court) vacated the Board's decision and remanded the 
claims for compliance with certain notice and assistance 
requirements.  These two claims are now before the Board for 
adjudication.  

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by sleeplessness, 
nightmares, flashbacks, hypervigilance, avoidance of social 
interaction, and occasional concentration deficits.  He 
expressed occasional suicide ideations in the past but never 
at the time of examination and has never formed a plan or 
taken action.  He lives alone, with few friends, but does get 
along with his siblings.  He does not experience panic 
attacks or hallucinations.  His communications orally and in 
writing are coherent, articulate, thoughtful, and effective.  
He has no difficulty understanding complex issues, although 
execution of complex tasks is impaired by occasional lack of 
concentration.  He has no obsessive rituals or other 
impairments that interfere with accomplishing the activities 
of daily living including financial management.  He does not 
neglect personal appearance or hygiene. 

2.  The veteran has service-connected PTSD, now rated as 50 
percent disabling.  He has non-service-connected 
arteriosclerotic heart disease, degenerative disc disease of 
the cervical spine, and left carotid artery occlusion.  He 
receives a non-service connection pension.  His service-
connected disabilities do not preclude all forms of 
substantially gainful employment.   


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. 
§ 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.16, 4.125, 4.130, 
Diagnostic Code (DC) 9411 (2006).

2.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 
4. 25 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 1999, and June 
2005; rating decisions in March 2000, April 2000, and April 
2005; a statement of the case in May 2000.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2002 and December 2005 
statements of the case and in the October 2002 supplemental 
statement of the case.  The veteran received additional 
notice in February 2006 and March 2006 and replied only with 
a written statement, but without additional evidence.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained examinations.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The veteran served as an Army aircraft crewmember and 
mechanic including combat duties in the Republic of Vietnam 
for one year in 1967-1968.  He contends that his PTSD is more 
severe.  He seeks a higher initial rating and entitlement to 
total disability based on individual unemployability due to 
PTSD.   He also contends that he has bilateral tinnitus that 
was caused by exposure to acoustic trauma in service.  

Increased Rating for Post-traumatic Stress Disorder

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The VA must take into account the veteran's entire 
medical history and circumstances.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Since 
the veteran timely appealed the rating initially assigned for 
his disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  

Regulations require evaluation of mental disorders using the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. §§ 4.125, 4.126 (2006). 

Under the General Rating Formula for Mental Disorders 
(including PTSD), a 50 percent rating is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).   

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th Ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

Under DSM-IV, GAF scores of 51 to 60 generally reflect some 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Scores from 41 
to 50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV).

Service medical records are silent for the diagnosis or 
treatment of any mental disorder in service, although in the 
September 1966 induction physical examination and in the 
September 1968 discharge physical examination, the veteran 
disclosed that he had a "nervous" condition.  The examiners 
made no comment and the condition was not disqualifying.  In 
October 1999, the veteran stated that he was injured in a 
helicopter crash in combat in 1968 for which he received the 
award of the Purple Heart medal.  His aircraft was avoiding 
enemy fire when it contacted the jungle canopy, crashed, 
exploded, and burned.  The pilot and the veteran escaped from 
the wreckage.  There is no service medical record of any 
treatment for the injuries, but an undated aircraft incident 
report issued by the veteran's unit commander described his 
injuries as minor, with slight cuts and bruises.  The 
discharge physical examination showed no residual 
disabilities as a result of the accident. 

In October 1999, the veteran's former spouse stated that she 
observed that the veteran was nervous, irritable, and had 
difficulty controlling anger following military service.  He 
was verbally and physically abusive to her and their son.  
The veteran experienced legal difficulties as a result of an 
alleged assault on three people who had broken into their 
home.  He also had problems with interpersonal relationships 
that contributed to the failure of his business.  In October 
1999, the veteran also provided a statement of the traumatic 
effects of the aircraft crash in Vietnam.  

In June 1999, the veteran was admitted to a VA medical center 
(VAMC) for three days with symptoms of a myocardial 
infarction.  The attending physician noted that the veteran 
had a long history of heart disease that included major 
surgery three months earlier.  The final diagnosis was 
unstable angina, but the veteran had expressed suicidal 
ideations to the nursing staff.  Although the physician noted 
that the psychiatric service was consulted, there are no 
clinical records of an examination.  However, the physician 
noted that the veteran received a psychiatric diagnosis of 
"sub-syndromal" PTSD, was prescribed medication, and not 
considered a suicide risk at the time.  

In July 1999, the veteran was examined by a state contract 
psychologist.  He recounted the veteran's military and family 
history and treatment for heart disease.  The veteran 
reported that he had been married and divorced four times 
with two children.  He also had nine siblings with whom he 
had a fairly good relationship but did not see much.  The 
psychologist noted that the veteran had stopped working at 
his most recent job in 1998 due to his heart attack and that 
he had left previous jobs, mostly in construction, to obtain 
better positions.  He noted the veteran's reports of 
sleeplessness, irritability, and anxiety with feelings of 
worthlessness and depression.  He reported some past suicidal 
ideations but that he had never made an attempt and had 
strong motivation for resistance.  There were no 
hallucinations, delusions, panic attacks, or psychomotor 
disturbances.  He thinking patterns were clear and relevant.  
The veteran acknowledged past abuse of alcohol and drugs.  On 
examination, the psychologist noted that the veteran was 
alert and oriented and had no difficulty completing verbal 
and arithmetic tests.  He noted that the veteran was able to 
understand detailed information but that his physical 
condition and depression interfered with concentration.  He 
noted moderate to severe impairment in social relationships 
as shown by social withdrawal.  He diagnosed dysthymic 
disorder and PTSD citing multiple broken marriages, Vietnam 
experiences, multiple medical problems, and financial 
difficulties as contributing factors.  He assigned a global 
assessment of functioning (GAF) score of 40. 

In July 1999, a private counselor conducted another 
psychological evaluation, noting marked social isolation but 
adequate ability to independently perform the activities of 
daily living such as driving, shopping, meal preparation, 
financial management, and keeping appointments.  He also 
noted that recurrent and intrusive recollections of the 
traumatic combat experience caused marked distress.  Of the 
twenty evaluated characteristics, he found the veteran 
slightly limited in 10 areas, moderately limited in 9 areas, 
and markedly limited in ability to interact with the public.  
He further noted that the veteran was capable of detailed 
tasks with adequate comprehension and memory and could 
establish appropriate interactions but preferred things to 
people and avoided the public except for necessary business.  

In August 1999, a VA physician conducted a mental health 
intake examination and noted the veteran's report of his 
combat trauma.  He noted that the veteran was divorced and 
had stopped working at a construction job for the last year 
because of a heart attack.  He noted the veteran's reports of 
sleeplessness, irritability, anger, hypervigilance, startle 
reaction, and nightmares and flashbacks of his combat 
experience.  The veteran reported being socially isolated and 
depressed with previous suicidal thoughts, not present at the 
time of the examination.  On examination, the physician noted 
that the veteran was alert, cooperative, and displayed goal 
oriented thoughts with no hallucinations, delusions, or 
suicidal ideations.  However, he also noted that the veteran 
was anxious and depressed with mild psychomotor agitation.  
He assigned a GAF score of 58.  

In October 1999, another state contract psychologist examined 
the veteran and noted the veteran's reports of continued 
sleeplessness, nightmares, avoidance behavior, reduced 
concentration and occasional flashbacks.  On examination she 
noted that the veteran's communications were calm, relevant, 
and coherent.  There were no hallucinations, suicide 
ideations, or memory deficits.  She assessed twenty 
characteristics: 8 with slight limitation, 11 with moderate 
limitation, and marked inability to interact with the public. 

In November 1999, the Social Security Administration (SSA) 
granted compensation for the veteran's disabilities of severe 
cardiac impairment, neck impairment, PTSD, and dysthymia.  
SSA determined that in combination the disabilities caused 
him to be unable to perform his past work in construction and 
that he had a residual capacity to perform a significantly 
reduced range of sedentary work. 

From August 1999 to March 2000, the veteran received on-going 
treatment for several physical disorders and monitoring of 
prescription medications; however, although several examiners 
referred for follow up at the VA mental health clinic, there 
are no clinical records of on-going psychiatric treatment. 

In March 2000, a VA psychiatrist reviewed the claims file and 
noted that the veteran was undergoing extreme stress due to 
physical and financial difficulties.  The psychiatrist noted 
the veteran's reports of continued sleeplessness, nightmares, 
flashbacks, startle response, inability to concentrate, and 
depression.  He continued to be unable to establish social 
relationships, even with his children.  On examination, he 
noted that the veteran was alert and oriented but was 
anxious, constricted, and tremulous with difficulty walking.  
His speech was relevant, coherent, and logical with no loose 
associations, thought disorders, hallucinations, or 
delusions.  He was not suicidal or homicidal.  He had no 
memory or judgment deficits, no impulse control problems, no 
obsessive or ritualistic behaviors, panic symptoms or other 
inappropriate behaviors.  The psychiatrist stated that the 
veteran displayed obvious PTSD symptoms that affected him 
socially and occupationally but that he was capable of 
handling his own affairs.  He assigned a GAF score of 45. 

VA treatment notes from June 2000 to October 2002 showed 
frequent in- and outpatient treatment for many physical 
conditions.  There is no record of regular individual or 
group therapy for PTSD, but in August 2000, a VA examiner 
noted that the veteran was keeping regular six-month 
medication follow-up appointments at the VA mental health 
clinic.  In September 2000, a VA examiner noted no suicidal 
thoughts or cognitive deficits and assigned a GAF of 54.  In 
March 2001, a VA examiner noted that the veteran reported 
continued nightmares, depression, and thoughts of self-harm 
but stated that he knew how to counteract the thoughts and 
that he had not taken any actions.  The examiner noted no 
hallucinations.  He also noted logical, goal directed thought 
processes and assigned a GAF of 54.  In June 2001, a VA 
physician noted no evidence of a thought disorder, 
hallucinations, or delusions.  In September 2001, the veteran 
continued to feel depressed but denied suicidal ideations.  
The examiner assigned a GAF of 50.  In March 2002, a VA 
examiner noted the veteran's continued reports of 
sleeplessness and depression as well as some suicidal 
ideations but denied any intention or plan.  She noted no 
deficits in thought processes, coherent insight and judgment, 
and fair memory.  She assigned a GAF of 50.   In August 2002, 
a VA examiner noted similar symptoms with no suicidal 
ideations and a GAF of 50.

VA mental health treatment notes in August 2003 and February 
2004 continued to show passive suicide ideations but no plan. 
The veteran continued to experience sleeplessness and 
nightmares but that they were not worsening and his 
depression appeared stable.  He requested individual therapy 
but declined to participate in group sessions.  In March 
2004, he started individual therapy which he continued 
through April and May 2004 with consistent GAF scores in the 
low 50's.  However, regular therapy reports did not extend 
past May 2004.  In August 2004, a medical examiner noted that 
the veteran had restarted alcohol use.  

In a March 2005 and in July 2005 VA mental health medication 
follow-ups, the examiners noted continued anxiety, 
sleeplessness, nightmares, depression, and social withdrawal.  
The veteran reported some occasional suicidal ideations but 
no plan.  He also reported severe financial difficulties and 
poor family support.  Examiners noted that his thought 
processes remained logical with no hallucinations or 
delusions and no suicidal ideations at the time of the 
examination.  There were no memory, insight, or judgment 
deficits.  

Finally, in September 2005, a VA examiner noted that the 
veteran reported that he was taking his medications regularly 
and feeling well.  He reported decreased nightmares and 
flashbacks and denied any suicidal ideations, hallucinations, 
or delusions.  He also denied any further alcohol use.  He 
still reported anxiety and tremulousness but denied any 
disturbed sleep, decreased appetite or energy, racing 
thoughts, hypervigilance, startle reaction, or difficulty 
concentrating.  There were no deficits in judgment or thought 
processes, and insight was fair.  The examiner assigned a GAF 
of 51.

The Board concludes that the veteran's PTSD warrants no 
greater than a 50 percent rating.   The veteran's PTSD is 
manifested by social and occupational impairment due to 
sleeplessness, nightmares, flashbacks, irritability, 
hypervigilance, startle reaction, anxious and depressed mood, 
occasional inability to concentrate, and avoidance behavior 
resulting in an inability to maintain relationships with 
family or friends or interact with the public.  In his May 
2000 appeal, the veteran stated that he experienced weekly 
panic attacks, but none were noted in medical reports.   He 
is able to think and communicate clearly and logically with 
no judgment or memory deficits.  He is able to live 
independently, keep appointments, drive, and conduct his own 
financial affairs.  He was always oriented and able to 
perform verbal and arithmetic tests.   

A higher rating is not warranted because there is no 
occupational and social impairment due to obsessive behavior, 
illogical speech, delusions, hallucinations, disorientation, 
impaired impulse control, or neglect of personal hygiene.  
There is no evidence that panic attacks or depression prevent 
the activities of independent living.  The veteran stopped 
working because of a heart attack and experiences stress due 
to financial hardships and many other medical conditions.  
However, there is no evidence that the veteran was terminated 
or not hired for work as a result of inability to deal with 
stress, complex situations, or interact with coworkers.  

The veteran did report suicide ideations on many occasions.  
None were present at the time of examination so that 
physicians could not probe or perform intervention.  In 
addition, the veteran stated that he knew how to deal with 
these feelings and had no plan to hurt himself or others.  
Although the veteran's former spouse described several past 
occasions when the veteran exhibited violent behavior, all 
were prior to 1999.  There is no evidence of violent behavior 
since that time and there is no evidence of any pending legal 
problems.  No examiners attributed fleeting suicide ideations 
to the veteran's occupational or social impairment.  
Furthermore, the Board notes that the veteran was successful 
in his employment environment for many years prior to his 
heart attack.  
      
The Board carefully evaluated the reports of the physicians 
who assigned GAF scores of 40 and 45 in July 1999 and March 
2000 respectively.  Both described and analyzed the nature 
and severity of the veteran's symptoms in a manner similar to 
other physicians and counselors who assigned scores in the 
50s.  Although each concluded that the veteran's impairment 
was somewhat more severe, they both included the impact of 
the veteran's other very significant medical conditions and 
financial difficulties.  Neither noted violent behavior, 
illogical speech, or thought, judgment, or insight deficits, 
with the exception of some concentration difficulty that has 
not been noted on the most recent treatment visits.  Both 
examiners noted that the veteran stopped working because of 
his heart condition.  The Board does not reject these 
opinions, but rather considers them to be consistent with 
other examiners who assigned higher GAF scores.  

Significantly, the veteran completed only three months of 
psychiatric therapy, otherwise relying on semi-annual 
medication follow-up checks for his treatment.  Although the 
veteran stated that he was hospitalized and has been 
receiving more frequent counseling, the veteran did not 
identify the hospital or the identity of the frequent 
counselor.  The claims file does contain records of three 
notes of VA treatment for nervousness and loss of sleep in 
2005.  It is not clear if the veteran was hospitalized at the 
time; however, the records do not show indications of any 
other relevant symptoms or a relationship to any traumatic 
events.  Records from the VAMC where he received regular 
medical treatment, semi-annual follow-up, and three months of 
therapy appear to be complete.  The Board recognizes that the 
veteran has many other serious medical conditions for which 
he receives frequent treatment.  However, his mental health 
treatment regimen is not consistent with severe PTSD.   

In a March 2004 brief for the Court, the veteran stated that 
his service medical records were incomplete because there 
were no records of treatment following his injury in the 
aircraft crash in 1968.  The Board notes that the official 
report of the accident described his injuries as slight cuts 
and bruises.  The veteran did not state that he was treated 
for any psychiatric symptoms at the time.  In addition, no 
residual conditions, physical or mental, from the injuries 
were noted on his discharge physical examination.  Therefore, 
missing records of immediate treatment for cuts and bruises, 
if any, are not relevant to his current mental condition.  
The veteran also noted that a June 1999 VA attending 
physician referred to a psychiatric consultation for which 
there was no corresponding clinical record in the file.  The 
attending physician did record some psychiatric findings (but 
not a GAF), and the veteran was examined again in July 1999 
and August 1999.  Furthermore, service connection for PTSD 
was established effective July 13, 1999.  Therefore the Board 
finds that any missing clinical data would not likely be 
substantially different or effect a rating that can be 
assigned no earlier that the effective date of service 
connection.

In sum, the Board concludes that the veteran's condition does 
cause some social and occupational impairment, but not so 
severe that he is unable interact on occasion with others to 
perform activities of daily living including financial 
management, and sustain substantial employment in fields that 
do not require direct contact with the public or teamed 
groups of coworkers.  Since there is no evidence of 
hospitalization or complete interference with all forms of 
employment, the Board does not consider this case to be so 
exceptional as to warrant referral for consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321.  

The weight of the credible evidence demonstrates that the 
veteran's current PTSD warrants a rating not greater than 50 
percent.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Total Disability Based on Individual Unemployability

The veteran contends that he is entitled to a total 
disability rating because he is unable to maintain any 
gainful employment due to the severity of his service-
connected PTSD, now rated as 50 percent disabling.  The 
veteran also has non-service-connected arteriosclerotic heart 
disease, degenerative disc disease of the cervical spine, and 
left carotid artery occlusion.  He receives a non-service 
connection pension.   

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability rated at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is rated at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  For this purpose, the following will be considered as 
one disability: disabilities resulting from common etiology 
or a single accident, or multiple injuries incurred in 
action.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the non-disabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides." 
 Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "Marginal employment shall 
not be considered substantially gainful employment."  

The Board will not repeat the medical evaluations of the 
effect of PTSD discussed above, but will highlight those 
areas most often cited by examiners as affecting the 
veteran's work capacity. 

The July 1999 psychologist report showed that the veteran has 
an 11th grade education and worked as a drywall installer and 
other construction trades for many years prior to terminating 
work because of his heart disability.  He lived alone but was 
capable of the activities of daily living including 
management of his own financial affairs.  The psychologist 
noted that the veteran was capable of understanding fairly 
detailed information but that his ability to concentrate and 
apply the information was somewhat compromised by his 
frequent fatigue, shortness of breath, and depression.  The 
most recent examination in September 2005, however, noted 
that with regular use of medication, the veteran was not 
experiencing concentration difficulties.  Social impairment 
was indicated by his withdrawal.  "People make him very 
uncomfortable, and although he can deal with people, he 
prefers to withdrawal (sic) from almost everyone.  He does 
not even have a relationship with his siblings, although when 
he is with them he can get along with them."  

Evaluators in July 1999 and October 1999 both noted marked 
impairment in the veteran's ability to deal with the public.  
They also noted moderate impairment in other work activities 
that involve interaction with others such as accepting 
criticism from supervisors, working in groups without 
distraction, maintaining concentration, and reacting 
appropriately to changes in the work environment.  

A November 1999 SSA decision found that the veteran was 
unable to perform his previous duties in construction, but 
that he had a residual capacity to perform sedentary 
employment.

The Board concludes that entitlement to TDIU is not warranted 
because the veteran's PTSD symptoms alone do not preclude all 
forms of substantial employment.  The veteran does not meet 
the statutory requirements for consideration for the rating 
because he does not have a single service-connected 
disability rated as 60 percent or more.  Furthermore, he does 
not have two or more service-connected disabilities, with at 
least one disability is rated at 40 percent or more, and 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  His single 
service-connected disability rating is 50 percent for PTSD.

The Board also concludes that extraschedular consideration is 
not appropriate.  The Board agrees with several medical 
evaluators that the veteran's non-service-connected 
cardiovascular and neurological disabilities likely preclude 
future employment in his previous construction trades that 
require significant physical exertion.  However, his PTSD 
symptoms affect concentration, recently noted to be improved 
with medication, and discomfort in the presence of groups of 
people.  There is no evidence that shows a pattern of anger 
or threats of violence in the workplace or at home since 
prior to 1999.  The veteran has never been terminated or 
chosen to leave a job because of social discomfort.  In fact, 
the veteran was successful in his employment in construction 
for many years prior to his heart attack while still 
experiencing PTSD symptoms.  Although he chooses to avoid 
personal interactions, he stated that he can get along with 
others, such as his siblings, when necessary.  The veteran 
has always displayed adequate communication skills and 
thought processes.  He was able to adequately perform verbal 
and arithmetic tests and is capable of sedentary work 
involving limited interactions with others, particularly the 
public.  A decision of the Social Security Administration 
found that the veteran retained the residual capacity for 
sedentary employment.

The Board finds that the weight of the credible evidence 
demonstrates that the veteran's current PTSD does not warrant 
entitlement to TDIU.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
  

ORDER

An increased rating for post-traumatic stress disorder (PTSD) 
greater than 50 percent is denied. 

Entitlement to total disability based on individual 
unemployability (TDIU) is denied.


REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran contends that he has tinnitus caused by exposure 
to acoustic trauma from Army aircraft operations in service.  
Service medical records are silent for any complaint or 
diagnosis of tinnitus in service.  Service personnel records 
showed that the veteran was a helicopter mechanic and door 
gunner in an aviation unit in the Republic of Vietnam for one 
year.  

In April 2001, a VA audiologist noted the veteran's complaint 
of tinnitus in his left ear.  The veteran underwent an 
auditory brain stem response test that was negative for any 
retrocochlear involvement.  The audiologist made no clear 
diagnosis or any comment on the etiology of the veteran's 
complaint. 

In August 2004, the veteran sought emergency treatment for a 
sudden onset of hearing loss in his right ear and associated 
dizziness and nausea. There was no record of complaint or 
diagnosis of tinnitus.   However, in a September 2004 follow-
up, the veteran reported occasional static sounds, ringing, 
and sounds of "puffs of air" in his left ear.  He was 
scheduled for further testing for hearing loss.  From January 
through March 2005, the veteran participated in a bone 
vestibular study but the results are not of record. 

There is some medical evidence of a hearing disability and 
evidence of possible injury due to exposure to acoustic 
trauma in service.  Since hearing loss may be associated with 
the events in service, a VA examination and opinion are 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a hearing 
examination by an appropriately qualified 
VA examiner.  Request that the examiner 
review the claims file and note that 
review in the examination report.  
Request that the examiner provide an 
evaluation of the veteran's complaint of 
tinnitus and provide an opinion whether 
any tinnitus found is at least as likely 
as not (50 percent or greater 
probability) related to exposure to 
acoustic trauma in service or any other 
aspect of service.  

2.  Then, readjudicate the claim for 
service connection for tinnitus.  If the 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


